EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Wofsy on 2/12/2022.
The application has been amended as follows: 
	Please cancel the following claims:
	48. (Canceled)

	Please amend the following claims:
38. (Currently Amended) A system for stimulating venous and arterial circulation in a patient to prevent deep vein thrombosis, comprising:
a) a first disposable garment sleeve configured to be wrapped around a left calf of the patient and having a compartmented air chamber formed in an interior surface thereof;
b) a second disposable garment sleeve configured to be wrapped around a right calf of the patient and having a compartmented air chamber formed in an interior surface thereof;
c) a first reusable pump assembly for pressurizing the air chamber in the first garment sleeve, wherein the first pump assembly includes a housing adapted to be detachably secured to an exterior surface of the first garment sleeve;

e) a dual cord power supply adapter for recharging a first rechargeable battery in the first pump assembly and a second rechargeable battery in the second pump assembly at the same time;
f) a tray having recesses for packaging the first and second pump assemblies and the dual cord power supply adapter together;
g) a shipping carton for enclosing the tray containing the first and second pump assemblies and the power supply adapter together and for returning the first and second pump assemblies and the power supply adapter to a supplier after the patient is ambulatory; and 	
 h) a supply carton for initially delivering the first and second garment sleeves and
the shipping carton enclosing the tray containing the first and second pump assemblies and the power supply adapter to the patient, wherein each of the pump assembl[[y]]ies includes an electronic compliance meter associated with a processor that stores and reports information on demand regarding a length of time each one of the pump assembl[[y]]ies was in use to allow the supplier to monitor and control an inventory of used pump assemblies that have been returned, wherein the compliance meter in each one of the pump assemblies generates an audible reporting code that includes successive series of sounds, wherein each of the successive series of sounds represents a corresponding ordinal place holder, which taken together indicates a number of hours that each one of the pump assemblies was used, so that a first one of the series of sounds represents a first numeral and a second one of the series of sounds represents a second numeral.
one of the garment sleeves is fabricated from a nylex fabric.

41. (Currently amended) A system as recited in claim 38, wherein each one of the pump assemblies has an alarm feature to indicate a low battery power condition.

42. Currently Amended)) A system as recited in claim 41, wherein each one of the pump assemblies has a means to shut down the system at a critically low battery power to avoid battery damage. 

43. (Currently Amended) A system as recited in claim 38, wherein the processor in e each one of the pump assemblies is programmed to command each one of the pumpassemblies to inflate the air chamber in a respective garment sleeve to a preset pressure and the air chamber will deflate after a predetermined period of time.

44. (Currently Amended)  A system as recited in claim 43, wherein the processor in each one of the pump assemblies is programmed to command each one of the pump assemblies to inflate the air chamber in a respective garment sleeve to a preset pressure of 50 mm Hg+/—10 mm Hg and hold that pressure for 15 seconds, whereupon the solenoid valve will open to allow the air chamber to deflate and be without pressure for 45 seconds.

45. (Currently Amended)  A system as recited in claim 43, wherein each one of the pump assemblies has an alarm feature to indicate a low inflation pressure condition.
one of the pump assemblies has an alarm feature to indicate a high inflation pressure condition. 

47. (Currently Amended)  A system for stimulating venous and arterial circulation in a patient to prevent deep vein thrombosis, comprising:
a) a first garment sleeve configured to be wrapped around a left calf of the patient and having an air chamber formed in an interior surface thereof;
b) a second garment sleeve configured to be wrapped around a right calf of the patient and having an air chamber formed in an interior surface thereof;
c) a first pump assembly for pressurizing the air chamber in the first garment sleeve; and
d) a second pump assembly for pressurizing the air chamber in the second garment sleeve, wherein each pump assembly includes an electronic compliance meter associated with a processor that stores and reports information on demand regarding a length of time each one of the pump assemblies was in use, wherein the compliance meter in each one of the pump assemblies generates an audible reporting code that includes successive series of sounds, wherein each of the successive series of sounds represents a corresponding ordinal place holder, which taken together indicates a number of hours each one of the pump assemblies was used, wherein a first series of sounds represents a first numeral in the number of hours the pump assembly was used and a second series of sounds represents a second numeral in the number of hours the pump assembly was used. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Similarly, this limitation in combination with the rest of the limitations in claim 47 are not reasonably taught in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785